Statistics on plant protection products (debate)
The next item is the report by Mr Staes, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and of the Council concerning statistics on plant protection products - C6-0457/2006 -.
Member of the Commission. - (ES) Madam President, I would of course like to thank Mr Staes for his excellent work as rapporteur, as well as the Committee on the Environment, Public Health and Food Safety and the Committee on Agriculture and Rural Development, for their contributions to the debate on this proposal for a regulation.
The proposal is part of the Thematic Strategy on the Sustainable Use of Pesticides. The aim of this thematic strategy is to reduce the impact of pesticides on human health and the environment. The proposal for a regulation that we are dealing with today contributes to this aim by ensuring that reliable and comparable data is collected in all the Member States, in order to enable harmonised risk indicators to be calculated. The Commission's proposal is the fruit of years of work with the OECD and with research bodies on developing these risk indicators.
Our initial intention in the Commission was to cover all types of pesticides, including biocides. However, the preparatory phase of the legislation made it clear that the biocides sector is not very harmonised and neither the Commission nor the Member States have sufficient experience or knowledge to propose specific measures on biocides, therefore the decision was not to include this category of products in the initial proposal that has been presented for your consideration.
I know that in his report Mr Staes advocates the inclusion of biocides, but we had reasons for finally deciding not to include them. I would, however, like to assure the rapporteur and all of you that the Commission will take the opportunity offered by the review of the Directive on biocides planned for the end of this year to put forward a proposal that covers this sector comprehensively, including data collection.
The report by Mr Staes also advocates extending the scope of the regulation to non-agricultural use of plant protection products, thus including production and marketing statistics. In our proposal we decided to leave this data outside the scope of application of the regulation to avoid overlaps with other statistical regulations on production and marketing, which would increase the administrative cost of producing these statistics. We are, however, open to examining how best to use the existing statistics on production and marketing to benefit the objectives of the Thematic Strategy.
I would like to conclude, Madam President, ladies and gentlemen, by reminding you of the high financial cost of implementing this regulation, which is between EUR 10 and 25 million per year in an initial estimate made for the Union of 25, which leads us to recommend that the Member States should be given sufficient flexibility in applying this regulation.
I trust that, based on sound cooperation between Parliament, the Council and the Commission, we can arrive at an agreement as quickly as possible because, as you know, the process of collecting this data is a long and complex one that takes around five years. It would be good for the regulation to be able to be applied as quickly as possible and, of course, once the framework directive on the Thematic Strategy is adopted.
Finally I would like once again to thank Mr Staes for his excellent work on a proposal that is very complex, but at the same time extremely important for the environment and for human health.
rapporteur. - (NL) I think that the Commissioner summarised his concerns on a number of points very well. The Commission proposal on the regulation concerning statistics and pesticides is indeed directly linked to the Thematic Strategy on the Sustainable Use of Pesticides.
As the Commissioner also made very clear, the aim is Europe-wide harmonisation of national statistics on the use and placing on the market of pesticides, which must be achieved at the level where it is most feasible in functional terms. The aim, therefore - and it is an important one - is to use those data to reduce, in the medium term, the risks and impact on the environment and public health resulting from the use of pesticides.
When drawing up my report, I had four objectives:
1. to ensure sufficient comparability of data;
2. to avoid duplication of data collection;
3. to extend the scope to non-agricultural uses;
4. to make full use of the data thus obtained via a moral obligation to report.
I believe I have achieved these four objectives following the vote in the Committee on the Environment, Public Health and Food Safety, but I know that there are still difficulties. In particular, shadow rapporteur Mr Nassauer argued on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats that data collection should be regulated in a proper and efficient manner, in terms not only of the confidential treatment of those data but also of public access and transparency. I think that Mr Nassauer and I have held very constructive discussions and that his concerns have been realised, including in the vote in the Committee on the Environment, which was almost unanimous.
We also succeeded in arriving at good wording with regard to the extension of the scope to the non-agricultural sector. We have now opted for data collection for not only agricultural and horticultural, but also professional non-agricultural use, such as maintenance work on roads, railways and communal green areas.
Thanks to the Socialist Group in the European Parliament, the whole concept of biocides, which the Commissioner, too, discussed, has ultimately crept into the report. This has met with opposition, particularly from the PPE-DE Group, and so, together with the PSE Group, and on behalf of my group, I have attempted to overcome this problem by drawing up two amendments based on an earlier text further to a report by Mrs Klaß, which was adopted at first reading. I know that the PPE-DE Group, and Mr Nassauer, still have problems with this, but I hope that it will not be an insurmountable obstacle in the final vote; after all, we are attempting to bow to the majority view in the European Parliament on this.
Another sticking point with the PPE-DE Group, ladies and gentlemen, is the decision of the Committee on the Environment to extend the scope of the regulation from pesticide sales and use to pesticide production, import, export and distribution. The PPE-DE Group fears this will mean an extra burden on businesses. To be frank, Mr Nassauer, I would venture to doubt that, since these data are available in any case, and there is actually no need for any additional calculations in this regard.
Contrary to Mr Nassauer's assertions, I am convinced that the inclusion of these data will ensure a better overview of undesirable and even illegal flows. I think that this knowledge will be of benefit in realising one of the objectives of the regulation, which the Commissioner, too, clearly stated, namely reducing risks and the impact on the environment and public health resulting from pesticides. I also think that these two particular arguments will ensure that any WTO cases from third countries can be countered.
I should like to thank my fellow Members for their most constructive cooperation. I hope that we succeed in obtaining a large majority in favour of my report, so that I am able to conduct productive negotiations with the Council at second reading. I would also like to thank the Commission for its excellent cooperation, and also the Eurostat officials, who always made themselves available and were genuinely most helpful in bringing this report into being. Many thanks, ladies and gentlemen.
on behalf of the PPE-DE Group. - (DE) Madam President, ladies and gentlemen, there is consensus on the fact that we wish to reduce the harmful effects on people and the environment emanating from the use of pesticides. In order to be able to calculate these effects, indicators need to be developed. In order to be able to develop them, we need data. To ascertain this data, we need this directive. I emphasise this in order to make it clear that this does not involve authorising pesticides, or using them, but merely ascertaining data suitable for developing appropriate indicators. There is agreement on this.
We have also gone to great lengths to reach common positions, as Mr Staes has rightly demonstrated, and this has also been amazingly successful. We have agreed that the scope of application has to be extended to the non-agricultural sector. We have also found a consistent position for protecting company and trade secrets.
Two items remain unresolved between us: the first is the inclusion of biocides. I fully share the position expressed by the Commissioner. There are no fundamental objections to it, but we do not have the necessary knowledge at present to take this step in a meaningful way. I have no reservations against it in principle, as I have said. This can take place at an appropriate time.
The second item carries more weight. We categorically object to the fact that not only the application, but also the production of pesticides is included in the scope of application, because the production process as such does not provide any information about the application. Products are exported to third countries; products are stored before they are used. Hence production, as has been said, does not yield anything as such for the purpose for which we are issuing this directive and we would therefore gladly eliminate it.
Nevertheless, I would say, Mr Staes, that if the Commission manages to abide by the compromises that we have worked out, your report will not come to grief in our final vote.
on behalf of the PSE Group. - Madam President, I debated about whether to speak in Hungarian or English on this subject and then I realised that during the working process I used mainly English expressions on the given topic.
The PSE Group had an intensive debate on the report and reached a compromise standpoint. Some of us, including myself, had more radical amendments but the common position of the group is acceptable to us. I should like to welcome the report and congratulate the rapporteur.
Pesticides, on the one hand, are an important and essential support to modern European agriculture but, on the other hand, the non-sufficient pesticide use and the use of harmful substances are responsible for health problems, fatal accidents and environmental pollution. Decision-makers, authorities, local governments, farmers, NGOs and citizens need proper information regarding pesticide use in order to reduce and prevent the negative impacts of pesticide use. Therefore, this proposal for European statistics on pesticides is a positive step forward towards environmentally friendly agriculture. Based on European statistics, we can monitor and evaluate the positive changes provided for in new pesticide legislation, i.e. the Directive on pesticide use, the thematic strategy on sustainable pesticide use and the Regulation on pesticide authorisations.
From the beginning, I proposed and supported the inclusion of biocide products into this directive with the approval of the PSE Group. As in most cases, the active ingredient of the biocides is also used as a plant protection product. Biocides therefore have almost the same health and environmental impact. It does not make any difference after it has been released into the environment whether the substance was produced as biocide or as a plant production product. It is reasonable that, first, we collect the statistics on the biocide products only.
Business confidentiality is always a sensitive issue and, therefore, I am pleased we all accept that this directive takes into account the obligations under the Aarhus Convention on access to environmental information. That is why I supported the amendment that obliges the producers to provide proper information for the public. I hope that after the compromise among the political parties represented in this Chamber, we will have a good first reading agreement from the Council and within a few years, perhaps, I will be able to quote here in this Chamber the useful data from the latest European pesticides statistics.
on behalf of the ALDE Group. - Madam President, many congratulations to the rapporteur, Mr Staes, on an excellent report and for the great efforts he made to achieve compromise and consensus amongst the different political groups. An EU-wide harmonisation of national statistics on the sale and use of plant protection products and the proper use of such statistics would undoubtedly greatly enhance the preparation of accurate impact assessments on the use of such products in the environment and on human health, and thus enable the taking of corrective measures.
In order for this harmonisation to be effective, and thus as beneficial as possible, the rapporteur has rightly made a number of amendments, which entail a compromise agreement of most groups, which cover four main areas. Firstly, the generation of statistical data that is comparable and compatible in the Member States. Secondly, the avoidance of duplication of data collection in order to reduce costs and the burden on professional users. Thirdly, the necessity to include non-agricultural uses in the scope of the regulation, and fourthly the need to make the fullest possible use of the data collected.
We find the great majority of these amendments, as approved almost unanimously by the Committee on the Environment, Public Health and Food Safety, useful and necessary and we will support it. We will vote negatively on only three amendments, namely Amendments 24, 27 and 29. Furthermore, we will fully support the five additional amendments submitted by the Greens and others.
In conclusion, I wish once again to make the general point that success in achieving the aims of this piece of legislation will depend very much on its proper implementation and to this end the constructive involvement and full commitment of Member States authorities is of paramount importance. Let us hope that this will be the case in all 27 Member States.
on behalf of the Verts/ALE Group. - (DE) Madam President, I would like to offer the rapporteur my sincere congratulations. We, too, currently offer advice here in the EU pesticides package on how we can protect people, animals and the environment from damage caused by harmful pesticides - and this is our aim. Having sufficient data is the basic requirement for this aim.
I hope that this vote sends out a strong signal for the protection of the environment and health. Confidential operational information is not involved in the collection and publishing of the data, but the right of consumers to information and transparency is safeguarded. I am in favour of as much data as possible being made accessible on the Internet. This would also be totally in keeping with my report on the authorisation of pesticides. Experience from the authorisation process shows that we need reliable figures on the use of pesticides in Europe and harmonised data collection methods. Only when good data is available can we hope to have fewer misunderstandings and false information.
In conclusion, there is something else that is not contained in the statistics report, but is nevertheless close to my heart. At the last reading on pesticide authorisation, we also resolved upon a pesticide passport for the wholesale and retail trade. This also requires data on the application of pesticides. The wholesale and retail trades want this data and I hope the Member States will not stand in their way. This is also a good endorsement for the statistics on pesticide data.
I hope the aim unites us in achieving better protection of people, animals and the environment through more reliable figures and data.
on behalf of the GUE/NGL Group. - (SV) Madam President, I first want to thank Mr Staes for a good report, which of course we support in the GUE/NGL Group. One of the aims contained in this report is to reduce the use of pesticides by improving the statistics, which is an urgent task. The use of toxins and chemicals in agriculture is on the increase in Europe. Toxins persist in food which we and our children eat. It affects us all. This is something which should worry all who care about their health and our environment.
In my homeland, the long-term vision of the environmental movement is an agriculture free of chemicals. Unfortunately that goal is a remote one today. The use of chemicals is increasing in agriculture, not just in the EU as a whole but also in Sweden. I have a specific question for Commissioner Almunia: if a particular country wants to ban a chemical in agriculture, should it not be free to do so? Unfortunately there have been many instances of Member States wanting to ban the use of certain pesticides, yet your Commission has prevented them from doing so. Why? Should not the environment and public health carry more weight than the demand for total harmonisation?
(SK) The report concerning statistics on plant protection products is closely connected with the Report on the Thematic Strategy on the Sustainable Use of Pesticides.
If the report is to conform to the strategy, it is essential that elements of the strategy that we have already agreed upon and approved be reflected in this proposal for a regulation. This applies primarily to the title of the regulation and the replacement of the term 'plant protection products' with 'pesticides'. In addition, the inclusion of biocides in the scope of the regulation should be seen as an element that is already approved in both the Thematic Strategy and the Directive on pesticides. Biocides must be included in the scope even before the first report is submitted to the Commission. All the relevant characteristics of biocides are well known to us. There is therefore no reason not to include them or to await further information. This would unnecessarily defer interpretation of the term pesticides, which encompasses both plant protection products and biocides.
I therefore strongly oppose Amendment 33 whereas I will support Amendment 2, since Parliament has already reached agreement on this and this amendment alone conforms to the thematic strategy and the Directive on pesticides, as approved by Parliament in October 2007.
(DE) Madam President, Commissioner, plant protection products are being tested and the statistics are part of a package that also contains the Regulation on authorisation of pesticides and the Directive on the sustainable use of pesticides. The aim of the entire package is to keep the effects of plant protection products on both human health and the environment to a minimum. The pressure of competition on the internal market and the cross-border environmental aspects require a common approach here.
The access to our markets by foodstuffs from across the world, however, also makes it clear that obligations have to be appropriate in order to be effective. It is of no help to anybody if our fruit, vegetables and meat come only from third countries, because obligations render production too difficult here. We in Europe have no influence on foodstuffs from third countries. The only possibility is to determine the maximum residual quantities and we are not yet properly set up to do this, let alone ready for a pesticide passport.
It is right to keep records and statistics on the sale of pesticides for monitoring the flows and developments of plant protection. The professed aim in doing so is to reduce the risk of pests. Data collection must guarantee comparability and obligations to submit a report must be kept to a minimum. The recording of substance flows clearly overshoots the mark here, since it is not yet certain whether a plant protection product, a biocide or perhaps even a drug is produced from a given substance. Biocides must be considered separately and here we await the Commission's proposal on the authorisation and use of biocides. Only then will it be possible to consider the statistics that are still needed.
The illegal use of plant protection products must be more heavily scrutinised. To do this, we need increased monitoring of the existing law. In my opinion statistics do not help. Any party that violates the law, Mr Staes, is not recorded in the statistics either.
(HU) Thank you, Madam President. There is no doubt that the substances developed to combat parasites and harmful organisms in plants radically transformed European agriculture. These chemicals, however, have a harmful effect on human health and the environment. Plant protection products that are particularly harmful must be taken out of circulation and the use of chemicals for this purpose must be significantly reduced. To do this, however, we need reliable statistical data that are comparable and harmonised at European Union level. In doing so we do not want to place an extra burden on the users of these products, agricultural holdings; this is not our aim.
On the other hand we do want to see all non-agricultural uses of plant protection products included in the scope of the statistics, and hence also within the scope of future legislation. Let me cite an example. In Europe, the stone rubble alongside railway tracks is sprayed, or rather washed, using a herbicide, isopropylamine salt. The total length of railway tracks in the European Union is around 213 000 km, and the amount of chemical we douse them with, according to the estimates, is around 900 000 litres. This enters surface and groundwater along with the rain, and ultimately ends up in our bodies. Up to now, we have not given adequate attention to this, and this situation needs to change.
The report we have before us is integrally linked to the legislative package we discussed last year, and should therefore be dealt with as such. These are the framework directive on the sustainable use of plant protection substances referred to by my colleague in the European People's Party, Mrs Klaß, the Thematic Strategy on the Sustainable Use of Pesticides drafted last year by Mrs Belohorská, and the regulation on the placing of new plant protection products on the market, in which Mrs Breyer, the person responsible for this topic in the European Parliament, sets out the future direction for the sustainable use of plant protection products. I congratulate the rapporteur and support this report. Thank you very much.
(DE) Madam President, Commissioner, ladies and gentlemen, this is the second report today on statistics and I should like to remind the Commission that we have actually set ourselves the aim of reducing administrative expenses by 25%, since, in connection with statistics, there continues to be an outcry from those concerned not to allow excessive expenses and costs to accrue here. I am very much of the opinion that the sustainable use of plant protection products is very important for the future development of genetic engineering and biotechnology and I also believe that the risk indicators are of particular significance for human health and the environment.
We should not forget, however, the general aim of the Lisbon Agenda, namely employment and ultimately growth in these sectors, nor tighten the requirements with bureaucratic obligations such as the collection of statistics, which can in fact also be obtained very easily in many sectors.
(PL) Madam President, the main information that Member States should be gathering is the quantity of products applied. This will enable Member States to make individual analyses - that is, analyses in line with the intention of national plans. Manufacturers should provide information on the application of pesticides that is of vital importance. National data should be aggregated in each Member State and sent to the Commission in the form of collective information. Such aggregate information is sufficient for further analysis at EU level. In regulating the duties of Member States, we should be wary of giving assistance to local institutions in the gathering of detailed information that contributes nothing but has a blurring effect and undermines the motivation of Member States to put the noble idea of the directive into practice.
Madam President, a few quick questions, if I may, through you to the Commissioner. Could the quantities of plant protection products used in non-agricultural situations such as golf courses, parks, airports, railway tracks, roadsides, and home and garden use be deduced having regard to the overall quantities, that is the total quantity minus agricultural usage products?
Secondly, biocides are used in a very wide range of situations and use patterns, including in domestic households, and, while data on the quantity of biocides placed on the market could be collected, it is very difficult to see how comprehensive data on the use of biocides could be collected. Or is the suggestion to include only the agricultural use of biocides? And, if it is the agricultural use of biocides only, why are we going into the non-agricultural use of plant protection products?
My third question is: could the explicit stipulation of statistics on production imports, exports and distribution of plant protection products lead to confusion and potential double-counting of quantities of plant protection products?
Madam President, I just wanted to stress the importance of one point that applies to this report as well as to the previous report. This is the fact that statistical data is not important in itself. It is the interpretation of the statistical data, of course, and the drawing of the right conclusions and the implementation of measures guided by the statistical data which is important.
In this respect, the rapporteur has made a very important proposition relating to expert groups to evaluate the data collected. I would like to ask the Commissioner, in this respect, what his thoughts are about such expert groups to evaluate the data.
The Commissioner will not intervene at the end of this debate. He has informed us that he will answer Mrs Doyle's questions in writing.
rapporteur. - (NL) Ladies and gentlemen, thank you for all your encouraging words. I believe that I have found a great deal of support in this House. As the Commissioner said in his introductory speech, the positions of the Commission, the Council and Parliament are growing together; something that it was not possible to achieve at first reading. In fact it was downright impossible, despite the fact that I held consultations with both the Slovenian and the Portuguese Presidencies on two occasions.
The fact that these positions are growing together is evidenced by the Commissioner's words on biocides. He said that the Commission was considering revising that directive. I wish to remain non-committal, and I trust that the wording of the proposal for a regulation, based on a text already adopted in the Klaß report, is non-committal. Secondly, I most definitely take note of the Commission's offer to make the best possible use of the statistics already available on the production of pesticides, which represents an important contribution to the debate, including with a view to the second reading. Ladies and gentlemen, thank you once again; I shall not keep you any longer. It is already late and I think we have all earned a little relaxation.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Written statements (Article 142)
in writing. - (RO) The proposal for a Regulation aims at reducing the impact of the use of plant protection products on the environment and human health by creating a mechanism for the calculation of risk indicators and monitoring of the objectives established in the Thematic Strategy on Sustainable Use of Pesticides. As virtual rapporteur, I considered that it was necessary to ensure consistency between the definitions in the Pesticide Package and I opted for the inclusion of biocides in the proposal for a Regulation , in order to provide enhanced protection of users. By means of this proposal, we want to improve the data collection system and to support the harmonisation of existing statistics between Member States, in order to be able to determine the progress accomplished in this field and to implement measures necessary for the achievement of the goal of reducing the risks generated by pesticides. In addition, the availability of official statistics all over Europe would enhance market transparency and improve the competitiveness of the pesticide industry. At the same time, a reduction in the use of pesticides will be beneficial for society, via an improvement of food quality, reduction of drinking water pollution, environmental protection and sustainable conservation of natural resources. The European Union must be sure that citizens' health is not endangered by these hazardous substances and must stimulate new eco-effective agricultural practices.